Case: 4:20-cr-00418-JAR-NAB Doc. #: 63 Filed: 10/08/20 Page: 1 of 2 PageID #: 307




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         ) Case No.: 20-CR-00418
                                            )
JAMES TIMOTHY NORMAN,                       )
                                            )
       Defendant.                           )

                                 MOTION TO CONTINUE

       COMES NOW Defendant, by and through his attorney, John P. Rogers, and respectfully

requests the Arraignment, Detention Hearing and Initial Appearance scheduled on Friday,

October 9, 2020 at 9:30 a.m. be continued to the court’s next available date. Undersigned

counsel is available Monday, October 12th at any time.

       Assistant United States Attorney Gwendolyn Eleanor Carroll has no objection to this

request.

                                            Respectfully submitted,

                                            ROGERS SEVASTIANOS & BANTE, LLP



                                     By:    /s/    John P. Rogers
                                            JOHN P. ROGERS, #38743MO
                                            Attorney for Defendant
                                            120 S. Central Avenue, Suite 160
                                            Clayton, Missouri 63105
                                            (314) 354-8484/Facsimile (314) 354-8271
                                            Email: jrogers@rsblawfirm.com
Case: 4:20-cr-00418-JAR-NAB Doc. #: 63 Filed: 10/08/20 Page: 2 of 2 PageID #: 308




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Case No.: 19-CR-00412
                                             )
GRANT A. BERRY,                              )
                                             )
       Defendant.                            )

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Gwendolyn Eleanor Carroll, assistant United States attorney.

       Motion to Continue

                                             ROGERS SEVASTIANOS & BANTE, LLP



                                      By:    /s/    John P. Rogers
                                             JOHN P. ROGERS, #38743MO
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 160
                                             Clayton, Missouri 63105
                                             (314) 354-8484/Facsimile (314) 354-8271
                                             Email: jrogers@rsblawfirm.com
